Citation Nr: 1722903	
Decision Date: 06/20/17    Archive Date: 06/29/17

DOCKET NO.  10-49 016	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for rhabdomyolysis.


WITNESSES AT HEARING ON APPEAL

The Veteran and her parents


ATTORNEY FOR THE BOARD

C. Finch, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 2009 to June 2009.  An October 2016 VA Administrative Decision determined her character of discharge to be honorable.  Given this, the Board now recognizes her veteran status.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  

In September 2011, the Veteran presented testimony in a Travel Board hearing before the undersigned.  A copy of the transcript has been associated with the electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In this case, the Veteran's April 2009 entrance examination report indicates that she had an abnormal urinalysis, which was positive for proteinuria with crystals.  A June 2009 Entrance Physical Standards Board proceedings report reflects that she had lower extremity edema after exercise resulting in severe pain. She was diagnosed with rhabdomyolysis, abnormal blood chemistry, and limb swelling.

Four months after discharge, in October 2009, the Veteran's blood work showed normal creatinine kinase levels.  

The claims file contains an August 2010 letter from the Veteran's private physician Dr. C. P., which states that that the Veteran has no documented medical history of rhabdomyolysis.  

The Veteran's creatinine kinase levels were normal upon testing during a January 2010 VA examination, seven months after discharge from service.  The VA examiner stated that the Veteran's pre-service proteinuria was aggravated by her military service, resulting in a temporary flare-up of moderately-severe rhabdomyolysis requiring hospitalization.  This was noted to be close to complete resolution at the present time.  The examiner, however, indicated that there was no objective clinical evidence available to suggest that there was permanent aggravation of a pre-existing medical condition by active duty military service.  Specifically, the examiner stated that the Veteran denied engaging in any strenuous physical activity which would have resulted in muscle injury prior to service.  Her urine protein was elevated at the time of her entrance physical, but she manifested no symptoms of rhabdomyolysis, and a waiver was granted.  Her symptoms did not start until after she began the rigors of basic training, and these were severe.  She did continue to complain of right discomfort.  Laboratory work indicates resolution of elevated serum and urine myoglobin, which indicates that the condition is "resolving."  

At her September 2011 hearing, the Veteran stated that the majority of her swelling was gone, although she had it "every now and then."  See September 2011 Travel Board Hearing Transcript.  

The claims file contains a subsequent VA medical opinion, from October 2016.  However, this opinion is not based upon current examination findings.  The in-service findings, along with the January 2010 VA examiner's seemingly contradictory comments about aggravation in service and a currently "resolving" condition, signify that a reexamination, with urinalysis and a further etiology opinion, is truly necessary in this case before the Board makes a decision. 

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran a VA genitourinary examination, with an examiner who has reviewed the claims file and has conducted current urinalysis, to address the following matters:

a) Has the Veteran at any time during the pendency of this appeal (i.e., since June 2009) had a chronic condition corresponding to her abnormal urinary testing findings? 

b) If a chronic condition is found at any time beginning in June 2009, did such condition clearly and unmistakably preexist service, and if so was such condition clearly and unmistakably NOT worsened by service?

c) If a chronic condition is found, but is not found to have clearly and unmistakably preexisted service, is it at least as likely as not (a 50 percent or greater probability) that such condition is etiologically related to service?

In making the above determinations, the examiner is requested to consider the in-service and immediate post-service laboratory findings, as well as the VA medical opinions from January 2010 and October 2016.  

2.  Then, the claim must be readjudicated.  If the determination remains unfavorable, furnish the Veteran with a Supplementary Statement of the Case and give her an opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




